After stating the case, he said the demurrer admits that Moody was taken in execution, and discharged by the plaintiff; and the question presented is whether that operates a discharge of the bail.
The position is well established by authority that if a plaintiff once take a defendant in execution, and consent to his discharge, he cannot afterwards sue out any execution on that judgment. 4 Bur., 2482; 1 Term, 557; 2 East., 244. There is but one case where a debtor in execution, who obtains his liberty, may afterwards be taken again for the same debt, and that is when he has escaped; and the reason for that is because he is notlegally out of custody. But where a prisoner obtains his discharge with the consent of the plaintiff, he cannot be retaken, it being considered that the plaintiff has obtained a satisfaction in law by having his debtor once in execution. 7 Term, 421. This is uniformly the rule where there is but one defendant; and it is equally well settled that if the plaintiff discharge one of several defendants taken on a joint ca. sa., he cannot afterwards retake such *Page 32 
defendant or take any of the others. 6 Term, 525. Where, indeed, the discharge is without the consent of the plaintiff, as by an insolvent law, a different rule prevails. 5 East., 147. (53)  The defendant in this case can only be proceeded against according to the rules laid down relative to bail, who is not chargeable until an execution be first returned that the principal is not to be found in his proper county; nor can sci. fa. issue until such execution shall have been so returned. Therefore, the judgment on the demurrer must be reversed. And the whole Court gave judgment for the defendant.
Cited: Ferrall v. Brickell, 27 N.C. 70; Jackson v. Hampton, 28 N.C. 35;s. c., 32 N.C. 589; Hawkins v. Hall, 38 N.C. 384; S. v. Cooley,80 N.C. 399.